John Anderson vs Claudius Barthelot


In an Action of Covenant removed from the District Court of Erie




The Defendant plead that the obligation on which this action is brought was given for a illegal consideration and of this he puts himself on the Country And the Plaintiff likewise
The Court was adjourned to the 24th Ins1 at 1 of the clock P M
November 24th the Parties appeared and a jury was called Viz. John Reddall, Stephen Downing Levi Sherman Samuel Young John Eleson Simeon Blackman Hubart Lacroix Caleb Plumb Reuben Lewis Emery Thayer Joseph Ruland & John Ruland who after being empanneled and sworn on the Holy Evangelist of Almighty God well and truely to try the Issue joined between the Parties, heared the evidence produced by the Parties and their respective altrecation retired from the bar & after consulting together returned the following Verdict Viz
We the Jurors find for the Defendant his Costs
Caleb Plumb Foreman
The Costs being taxed at Nineteen Dollars & Sixty three & one fourth cents the Court gave judgment that the Defendant have and recover of the Plaintiff said sum of Nineteen Dollars and Sixty three and one fourth cents—
The Plaintiff prayed an appeal to the Supreme Court which was granted & Security given Isaac Lee J.P.D.E
Att
A True Copy
Isaac Lee J.P.D.E

[In the handwriting of Isaac Lee]